IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT




                             No. 00-50943
                           Summary Calendar



RICHARD SCOTT,

                                      Plaintiff-Appellant,

versus

FIESTA AUTO CENTER OF SAN ANTONIO; GEORGE WHITCHURCH;
RAY CARDENAS; UNKNOWN EMPLOYEES, OF THE TEXAS DEPARTMENT OF
TRANSPORTATION; RANDY MURPHREE, Individually and as alleged
“sheriff” of Hamilton County, Texas; J.R. SLOUGH; JIM BUSTER;
H.D. WESTMORELAND; 6 UNNAMED “SHERIFF’S DEPUTIES” AND JAILERS
OF HAMILTON COUNTY, TEXAS; THOMAS E. WHITE, Individually and as
alleged County Attorney of Hamilton County, Texas; CHARLES
GARRETT, Individually and as alleged County Judge of Hamilton
County, Texas; DEBBIE RUDOLPH, Individually and as County
Clerk of Hamilton County, Texas; TERRY OGLESBY, Individually and
as County Court Clerk of Attorney of Hamilton County, Texas; B.J.
SHEPHERD, Individually and as District Attorney for the 220th
Judicial District for the County of Hamilton, Texas; JIM
BOATWRIGHT, Individually and as Hamilton County Commissioner of
Precinct 1; MIKE LEWIS, Individually and as Hamilton County
Commissioner of Precinct 2; JON BONNER, Individually and as
Hamilton County Commissioner of Precinct 3; MARION STRIEGLER,
Individually and as Hamilton County Commissioner of Precinct 4;
TOM W. CRUM, Visiting County Court Judge; JAMES MORGAN, Judge
of the 220th District Court of Hamilton, Texas,

                                      Defendants-Appellees.


                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-00-CV-265
                       --------------------
                         September 7, 2001
                            No. 00-50943
                                - 2 -



Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Richard Scott appeals the dismissal of his civil rights

complaint filed pursuant to 42 U.S.C. §§ 1983 and 1985.      Scott

argues that the district court erred when it dismissed his suit

for lack of subject matter jurisdiction pursuant to Fed. R. Civ.

P. 12(h).

     A district court's dismissal for lack of subject-matter

jurisdiction is reviewed de novo.    Williams v. Dallas Area Rapid

Transit, 242 F.3d 315, 318 (5th Cir. 2001).

     Generally, if it appears from the face of the complaint that

a federal claim is without merit, the court should dismiss for

failure to state a claim, and not on jurisdictional grounds.

Sarmiento, 939 F.2d at 1245(citing Bell v. Hood, 327 U.S. 678,

(1946)).    However, dismissal for want of jurisdiction is

appropriate if the federal claim is frivolous or a mere matter of

form.    Id. (citing Hagans v. Lavine, 415 U.S. 528 (1974)).

     Scott argues that he has been arrested and jailed three

times by sheriff’s deputies who were not in compliance with Texas

Constitution, Article 16 § 1 because they either did not have

current oaths of office or did not have then on file with the

Texas Secretary of State.

     To state a claim for relief in an action brought under


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-50943
                                - 3 -

§ 1983, Scott must establish that he was deprived of a right

secured by the Constitution or laws of the United States and that

the alleged deprivation was committed under color of state law.

American Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50

(1999); Johnson v. Dallas Indep. Sch. Dist., 38 F.3d 198, 200

(5th Cir. 1994).   A violation of state law is not cognizable

under § 1983.    Leffall v. Dallas Indep. Sch. Dist., 28 F.3d 521,

525 (5th Cir. 1994).    Johnson, 38 F.3d at 200.

     The crux of Scott’s argument is that his arrest,

imprisonment, and prosecution are without legal effect because

the Texas officials responsible for actions against him have not

complied with the Texas Constitution’s requirements for oath

taking.   Scott fails to articulate a violation of a federal

right, save a conclusory allegation that the appellees' actions

violated his due process rights.   Merely alleging a

constitutional violation or making a conclusory allegation is

insufficient.    Kinash v. Callahan, 129 F.3d 736, 738 (5th Cir.

1997).    Because Scott’s claims about noncompliance with the Texas

Constitution are frivolous, dismissal for want of jurisdiction

was appropriate.

     Scott argues that he was denied due process by the Texas

court in a criminal proceeding against him and that he was

falsely arrested and imprisoned.   Under Heck v. Humphrey, 512
U.S. 477, 486-87 (1994), "in order to recover damages for

allegedly unconstitutional conviction or imprisonment, or for

other harm caused by actions whose unlawfulness would render a

conviction or sentence invalid, a § 1983 plaintiff must prove
                             No. 00-50943
                                 - 4 -

that the conviction or sentence has been reversed on direct

appeal, expunged by executive order, declared invalid by a state

tribunal authorized to make such determination, or called into

question by a federal court's issuance of a writ of habeas

corpus, 28 U.S.C. S 2254."    If a favorable judgment on a false

arrest claim would necessarily imply the invalidity of the

plaintiff's conviction, his § 1983 claims must be dismissed

pursuant to Heck.     See Jackson v. Vannoy, 49 F.3d 175, 177 (5th

Cir. 1995).   Even if, however, Scott is acquitted, because

Scott’s claims about false arrest rest on violations of state

law, they are not cognizable under § 1983.     See Johnson, 38 F.3d

at 200.

     Scott argues that his case presents such extraordinary

circumstances that he is entitled to intervention by the federal

court under an exception to the Rooker-Feldman and Younger

abstention doctrines.     See Rooker v. Fidelity Trust Co., 263 U.S.
413, 415 (1923); Younger v. Harris, 401 U.S. 37 (1971).     Because

Scott is not challenging the denial of his motion to stay the

state court proceedings, these cases do not apply to him.

Instead, Scott’s conditions-of-confinement claims ostensibly fall

under the purview of § 1983.    However, Scott merely references

his district-court complaint to argue his conditions-of-

confinement claims.     These claims are not properly before this

court because an appellant's argument must contain the reasons he

deserves the requested relief "with citation to the authorities,

statutes and parts of the record relied on," and he may not adopt

by reference pleadings filed in the district court.     Yohey v.
                          No. 00-50943
                              - 5 -

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993)(quotation and

citation omitted) (28 U.S.C. § 2254 case); see Fed. R. App. P.

28(a)(9).

     The judgment of the district court is AFFIRMED.